Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                       CASE NO. 17-22643-CIV-COOKE/GOODMAN


   FEDERAL ELECTION COMMISSION,

          Plaintiff,

   v.

   DAVID RIVERA,

         Defendant.
   __________________________________/

             ORDER ON FEC’S PRIVILEGE AND WORK PRODUCT CLAIMS

          Following a discovery hearing and supplemental briefing, this Order resolves a

   discovery tussle about two interview reports over which Plaintiff Federal Election

   Commission (“FEC”) has asserted the law enforcement investigatory privilege and the

   work product doctrine. The Undersigned has reviewed in camera the reports of

   investigation, which were filed under seal [ECF No. 115], and I also reviewed a

   declaration filed by the FEC’s Acting General Counsel [ECF No. 117-1] and memoranda

   of law filed by the FEC and Defendant David Rivera (“Rivera”) [ECF Nos. 118-119].

          For the reasons outlined in greater detail below, I have determined that the two

   reports are both privileged and encompassed by the work product doctrine. Rivera is not

   entitled to those two reports in discovery in this case. But, as explained below, the FEC’s

   position is on more-sturdy legal ground for the work product assertion than for the law
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 2 of 18



   enforcement investigatory privilege, which was established on less-than-overwhelming

   grounds.

   I.     Factual Background

          The FEC is an independent agency of the United States government with exclusive

   jurisdiction over the administration, interpretation, and civil enforcement of the Federal

   Election Campaign Act, 52 U.S.C. § 30101-46 (“FECA” or “Act”). See generally 52 U.S.C.

   §§ 30106(b)(1), 30107(a), 30109. Congress authorized the FEC to “formulate policy” under

   FECA (see, e.g., 52 U.S.C. § 30106(b)(1)), and to make rules and issue advisory opinions.

   52 U.S.C. §§ 30107(a)(7), (8); id. at §§ 30108; 30111(a)(8); see also Buckley v. Valeo, 424 U.S.

   1, 110-11 (1976). The FEC is also authorized to institute investigations of possible

   violations of the Act, 52 U.S.C. § 30109(a)(1)-(2), and the agency has exclusive jurisdiction

   to initiate civil enforcement actions in the United States district courts. Id. at §§

   30106(b)(1), 30107(a)(6), 30107(e), 30109(a)(6); see also ECF No. 117-1, ¶ 2 (Decl. of Lisa J.

   Stevenson).

          In its Amended Complaint in this matter [ECF No. 41], the FEC alleged that Rivera

   secretly provided more than $55,000 of in-kind contributions to the 2012 primary election

   campaign of Justin Lamar Sternad in Florida’s 26th Congressional District, in violation of

   FECA’s prohibition on contributions in the name of another. Rivera directed an associate,

   Ana Sol Alliegro, to approach Sternad with the offer to help fund his campaign, to which

   Sternad agreed. Rivera then delivered cash to vendors providing services to the


                                                  2
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 3 of 18



   committee or arranged for cash he controlled to be delivered to vendors providing

   services to the campaign. Rivera concealed these in-kind contributions by paying vendors

   in cash to produce and distribute materials for Sternad’s campaign. Sternad’s disclosure

   reports failed to disclose the true source of the contributions, instead falsely stating that

   the contributions were loans from Sternad’s personal funds. Rivera took measures to

   conceal his involvement and the source of the contributions.

           In April 2013, the FEC notified Rivera that it had received information indicating

    that he may have violated the FECA. [See ECF No. 41, ¶ 26]. On September 10, 2013,

    the FEC voted 5-0 to find reason to believe that Rivera had knowingly and willfully

    violated 52 U.S.C. § 30122. Id. at ¶ 27. It then initiated an investigation, which included

    the completion of Reports of Investigation (“ROIs”) by FEC attorneys and

    investigators.

           The ROIs contain summaries of witness interviews. [See ECF No. 117-1, ¶ 5]. The

    two at issue here are, in fact, summaries of interviews.

           It is standard practice for investigators to consult with an attorney assigned to

    the case in advance of interviews the investigators conduct. Id. This consultation begins

    with the selection of the individual witnesses to interview, and continues with the

    topics to cover, including some of the necessary questions to ask. After the conclusion

    of an interview by an investigator, an additional discussion with the attorney ordinarily

    takes place. During those additional discussions, the FEC attorney assists in


                                                 3
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 4 of 18



    summarizing and evaluating the material for inclusion in the ROI, including whether a

    follow-up interview is necessary. Id.

          According to Ms. Stevenson’s declaration, the ROIs are privileged and as a

    matter of policy are not generally released to the witness or to the public. Id. at ¶ 6.

    The FEC releases various other documents that are integral to its resolution at the

    conclusion of a matter, but not ROIs. Id.; see also Statement of Policy Regarding

    Disclosure of Certain Documents in Enforcement Matters, 81 Fed. Reg. 5073 (Aug. 2,

    2016).

          For the ROIs at issue, FEC Investigator Anne Spivey prepared for the interviews

   and the drafting of ROIs consistent with these ordinary practices. [ECF No. 117-1, ¶ 8].

   Her interviews included two of the vendors who Rivera paid for services they provided

   to the Sternad campaign, John Borrero and Hugh Cochran, both on March 8, 2017. Id.

          Before the interviews, Ms. Spivey consulted with an attorney about topics to cover

   and questions to ask. Id. An FEC attorney assisted in evaluating which material would be

   included in the report for each interview and in how to summarize the material. Id.

          The ROIs were completed on the same day as each interview. Id. Both interviews

   were then referenced in the General Counsel’s Brief that advises the FEC Commissioners

   about the legal and factual issues in the case, including whether there is probable cause

   to believe that violations occurred. Id.; see also 52 U.S.C. ¶ 30109(a)(3).




                                                 4
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 5 of 18



         The ROIs were made available for consideration by Commissioners as they voted

   on whether there was probable cause to believe violations occurred and whether to

   institute this civil action. [ECF No. 117-1, ¶ 8]. The Commission unanimously concluded

   that there was probable cause to believe that Rivera knowingly and willfully violated 52

   U.S.C. § 30122 and 11 C.F.R. § 110.4(b). [ECF No. 41, ¶ 30].

         In his request for production of documents, Rivera sought documents responsive

   to 37 distinct categories. In response, in three sets of rolling productions to Rivera on

   August 9, 2019, September 6, 2019, and September 20, 2019, the FEC produced

   approximately 1,300 pages of documents, including more than 100 pages of records from

   the FEC’s administrative process.

         The FEC also provided a privilege log with its September 6th production. The log

   noted the withholding of the ROIs of Borrero (two pages) and Cochran (one page). At the

   same time, the FEC produced seven pages of attachments to the Cochran ROI, including

   a typed statement prepared by Cochran, a copy of an email from Cochran to Rivera, and

   a data file that Cochran had provided to the FEC. See FEC1193-1199. The FEC also

   produced an April 14, 2017 declaration signed by Cochran. FEC0395. Rivera subsequently

   took Borrero’s deposition.

         On May 12, 2020, the Undersigned held a discovery hearing about Rivera’s efforts

   to obtain the two ROIs and later issued a post-hearing Order requiring memoranda on

   designated issues. [ECF Nos. 112; 113]. Specifically, the Order directed the parties to


                                               5
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 6 of 18



   address the following issues: (1) whether the law enforcement investigatory privilege

   applies to the FEC; (2) whether other courts have ruled on the FEC’s assertions of the law

   enforcement investigatory privilege; (3) whether there is any type of distinction in the

   law between a plaintiff asserting a work product protection claim and a defendant

   asserting a work product protection claim; (4) whether a plaintiff is able to successfully

   assert a work product protection claim when the documents at issue are part of an

   assessment of whether to file a lawsuit; (5) what significance, if any, should attach to the

   fact that the statute of limitations for both a criminal prosecution and a civil lawsuit have

   now expired; (6) and any other issues concerning the FEC’s assertion of the law

   enforcement investigatory privilege and the work product doctrine over the two reports.1

   [ECF No. 113].

   II.    Applicable Legal Principles and Analysis

          A.     Work Product

          Work product constitutes: (1) any document that is (2) prepared in anticipation of

   litigation, including administrative proceedings, (3) by or for a party, or by or for that

   party’s representative. See Fed. R. Civ. P. 26(b)(3). The Supreme Court has articulated that




   1
            The Undersigned instructed the parties to discuss topics 3, 4 and 5 because Rivera
   took the position that (1) there is a legal distinction between a plaintiff-asserted work
   product claim and one lodged by a defendant, (2) a work product assertion is unavailable
   or of diminished capacity when it concerns a document discussing the issue of whether to
   file a lawsuit, and (3) the law enforcement privilege cannot succeed after expiration of the
   statute of limitations for criminal charges.

                                                6
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 7 of 18



   the purpose of work product protection is to immunize the work product of the attorney

   or his agents from discovery, so that they can analyze and prepare their client’s case for

   litigation. See United States v. Nobles, 422 U.S. 225, 238-39 (1975); see also Upjohn Co. v.

   United States, 449 U.S. 383, 397-98 (1981); Hickman v. Taylor, 329 U.S. 495, 509-10 (1947).

          The work product privilege protects the materials of both plaintiffs and

   defendants. The doctrine applies equally to documents withheld by either type of party,

   in open or closed matters. See MapleWood Partners, L.P. v. Indian Harbor Ins. Co., 295 F.R.D.

   550, 619 (S.D. Fla. 2013) (internal citation omitted) (emphasis added) (“The work-product

   doctrine protects materials if they were prepared for any litigation (even litigation which

   has terminated) as long as such materials were prepared for a party to the litigation in which

   the protection is being asserted.”). Indeed, Rule 26 makes no distinction between which

   party can assert the doctrine. See Fed. R. Civ. P. 26(b)(3) (using the terms “party” or

   “party’s representative” in outlining the doctrine).

          Rivera has not submitted any materials to support his stated view that work

   product protects only defense materials but somehow does not encompass materials

   prepared by a plaintiff when analyzing whether to file a lawsuit. He has apparently

   dropped that argument, as his post-hearing memorandum [ECF No. 419] makes no

   mention of it.

          The two ROIs at issue here were surely prepared in anticipation of the litigation

   which the FEC filed against Rivera.


                                                 7
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 8 of 18



          FEC’s enforcement process is a statutorily mandated administrative process that

   expressly includes paths to litigation by or against the Commission. See 52 U.S.C. § 30109.

   The Act expressly authorizes the Commission to conduct an investigation, exercise its

   enforcement authority and file suit against a respondent to civilly enforce the Act in the

   event informal conciliation efforts fail. Id. at (a)(6)(A).

          Memoranda or summaries of witness interviews prepared by an investigator are

   work product. See Nobles, 422 U.S. at 239; Hickman, 329 U.S. at 509-10; Upjohn, 449 U.S. at

   400; see also Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1421-22 (11th Cir. 1994),

   opinion modified on reh’g, 30 F.3d 1347 (11th Cir. 1994); Castle v. Sangamo Weston, Inc., 744

   F.2d 1464, 1466 (11th Cir. 1984) (finding that there is “no question” that the witness

   statements and notes of interviews with witnesses constitute work product); see generally

   Bridgewater v. Carnival Corp., 286 F.R.D. 636, 644 (S.D. Fla. 2011) (“[A] witness statement

   taken by a party’s attorney or agent in anticipation of litigation is protected work

   product.”).2


   2
           Rivera argues that “documents which consist solely of witness statements as part
   of an investigation prior to litigation should not be precluded from discovery by the
   opposing party.” [ECF No. 119, p. 5]. He cites only one authority in support: Lewis v.
   Ameriprise Ins. Co., No. 16-00111, 2017 WL 890101, at *3 (S.D. Ala. March 6, 2017). But that
   case is easily distinguishable and is not persuasive.

          That case concerns an insurance claim file, which is substantively different than
   materials in other types of civil lawsuits because “insurance claim files generally do not
   constitute work product at early stages of investigation, when the insurance company is
   primarily concerned with ‘deciding whether to resist the claim, to reimburse the insured
   and seek subrogation . . . or to reimburse the insured and forget about the claim

                                                   8
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 9 of 18



          Significantly, the ROIs at issue here are not verbatim accounts of the interviews

   provided by the witnesses, nor are they statements prepared by the witnesses, signed by

   the witnesses or approved by the witnesses. Rather, they are summaries prepared by the

   investigator, with the help of FEC counsel. In other words, these reports are the highlights

   of what an investigator and an attorney thought to be the important portions of the

   interview. But even a verbatim transcript of an interview taken by an attorney or an

   attorney’s agent is likely still protected by the work product doctrine when the interview

   was conducted in anticipation of litigation. See, e.g., Gargao v. Metro-North, 222 F.R.D. 38,

   39 (D. Conn. 2004) (finding that transcripts of audiotaped statements of employees taken

   by a claims agent were protected work product material); cf. Cohen v. Gulfstream Training

   Academy, Inc., 249 F.R.D. 385, 386 (S.D. Fla. 2008) (holding that witness’s notes prepared

   at counsel’s direction subject to work product protection).

          In the instant case, Investigator Spivey prepared for her interviews and for the

   drafting of both ROIs at the direction of, and in consultation with, FEC attorneys and in

   anticipation of a possible offensive enforcement lawsuit to be brought by the

   Commission. [ECF No. 117-1, ¶ 8]. The topics to cover, the questions to ask, which



   thereafter.’” Id. In other words, insurance claims files typically involve a far-different
   work product analysis. Courts in our district regularly recognize this distinction. See
   Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691 (S.D. Fla. 2007) (adopting rebuttable
   presumption that documents prepared before the final decision on an insured’s claim are
   not work product). The Undersigned follows this rebuttable presumption for insurance
   carrier’s work product assertions. See, e.g., Gables Condo and Club Assoc. v. Empire
   Indemnity Ins. Co., No. 18-23659, 2019 WL 1317824 (S.D. Fla. Mar. 22, 2019).

                                                9
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 10 of 18



    material should be summarized, and how to summarize it were all matters developed

    as part of that attorney consultation. Id.

           Therefore, the facts included in the ROIs reflect an assessment of topics and

    questions asked that attorneys believed were pertinent to the Commission’s investigation

    and possible litigation. Id. The ROIs were integral to the development of

    recommendations made to the FEC about whether to advance the underlying matter

    closer to litigation. Id. The ROIs were available to Commissioners as they voted on

    whether to advance the matter towards litigation. Id.

           Because the FEC’s administrative enforcement matter involving Rivera

    contemplated and in fact has led to this litigation, the ROIs were prepared in anticipation

    of litigation. Heggestad v. U.S. Dep’t of Justice, 182 F. Supp. 2d 1, 11 (D.D.C. 2000)

    (explaining that a “prosecution memoranda . . . created as an integral part of the

    [agency’s] investigation and its decision-making process with regard to whether or not

    to prosecute . . . is precisely the type of information universally held to be attorney work-

    product”).

           Given the close involvement of FEC counsel in the preparation of the ROIs, 3 the

    work product doctrine is easily established. United States v. All Assets Held at Bank Julius


    3
           Rivera contends that he “does not seek any document which contains an attorney’s
    opinion, mental impression, conclusions and/or legal theories.” [ECF No. 119, p. 5]. He
    also argues that “the investigative reports sought by the defendant contain merely the
    summaries of interviews conducted by the FEC investigators without any attorney notes
    or impressions contained therein.” Id. But this argument is fundamentally at odds with

                                                 10
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 11 of 18



    Baer & Co., Ltd., 169 F. Supp. 3d 54, 59 (D.D.C. 2015) (determining that work product

    privilege protected a report prepared by an Internal Revenue Service agent to help

    government attorneys decide whether and what charges to pursue), aff’d sub nom., United

    States v. All Assets Held at Bank Julius, No. 1:04-CV-00798, 2016 WL 11609892 (D.D.C. Jan.

    12, 2016); Feshbach v. Sec. & Exch. Comm’n, 5 F. Supp. 2d 774, 782-83 (N.D. Cal. 1997)

    (finding that work product privilege applied to documents relating to a Securities and

    Exchange Commission investigation into a broker-dealer business).

           The Undersigned rejects Rivera’s suggestion4 that the work product doctrine is

    somehow unavailable because the statute of limitations for both civil and criminal actions

    has now expired. Fojtasek v. NCL (Bahamas) Ltd., 262 F.R.D. 650, 656 (S.D. Fla. 2009) (citing

    In Re Grand Jury Subpoenas, 89-3 and 89-4, John Doe 89-129, 902 F.2d 244 (4th Cir.1990))

    (finding that the fact that party “arguably cannot now be named as a defendant in this

    litigation because the statute of limitations has elapsed does not lift the work product

    protection veil from the [incident report]”).

           Rivera has not asserted that any exceptions to the work product doctrine apply.

    His memorandum does not even mention that fact work product (as opposed to attorney



    the declaration of the FEC’s Acting General Counsel, who unequivocally represented that
    an FEC attorney was closely involved in preparing the ROIs with the investigator. Rivera
    has not submitted any evidence, let alone argument, to suggest that the declaration is
    false, misleading, incomplete, or otherwise inaccurate.

    4
          Rivera made this argument at the hearing, but he seems to have withdrawn it. He
    does not assert it in his memorandum.

                                                 11
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 12 of 18



    work product) is subject to discovery “upon a showing that the party seeking discovery

    has substantial need of the materials in preparation of the party’s case and that the party

    is unable without undue hardship to obtain the substantial equivalent of the materials by

    other means.” See Fed. R. Civ. P. 26(b)(3). Instead, he merely challenges the availability

    of the doctrine in the first place, arguing that the FEC has not met its burden. Because the

    Undersigned concludes that the FEC has met its burden of establishing that the two ROIs

    are covered by the work product doctrine, no further analysis is needed.

           Nevertheless, in an abundance of caution, the Undersigned will also address the

    FEC’s claim of law enforcement privilege (in case Rivera appeals this ruling and seeks a

    different result from United States District Judge Marcia G. Cooke and Judge Cooke were

    to agree with him).

           B.     Law Enforcement Investigatory Privilege

           The qualified law enforcement investigatory privilege protects from disclosure

    files and reports of criminal and civil law enforcement investigations. See, e.g., United

    States v. Van Horn, 789 F.2d 1492, 1507 (11th Cir. 1986) (applying privilege to the nature

    and location of electronic surveillance equipment); JTR Enterprises, LLC v. An Unknown

    Quantity of Colombian Emeralds, Amethysts, and Quartz Crystals, 297 F.R.D. 522, 529 (S.D.

    Fla. 2013); accord In re The City of New York, 607 F.3d 923 (2d Cir. 2010) (granting petition

    for a writ of mandamus and vacating order requiring disclosure of undercover police

    reports in civil rights lawsuit filed by protestors arrested during a political convention);


                                                 12
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 13 of 18



    Application of Eisenberg, 654 F.2d 1107 (5th Cir. 1981) (affirming order concluding that a

    petitioner’s civil discovery request was a disguised attempt to obtain criminal discovery

    otherwise unavailable to him) 5; Black v. Sheraton Corp. of Am., 564 F.2d 531 (D.C. Cir. 1977)

    (vacating judgment in civil lawsuit because trial court should have conducted an in

    camera review of documents the Government claimed were privileged); see generally In re

    U.S. Dep't of Homeland Security, 459 F.3d 565, 569-70 (5th Cir. 2006) (holding district court

    erred in refusing to recognize law enforcement privilege -- which protects “investigative

    files in an ongoing criminal investigation” and which extends “beyond that allowed for

    identities of confidential informants” -- when determining whether the government

    would have to disclose documents which arguably were part of ongoing investigations).

           The purpose of the privilege “is to prevent disclosure of law enforcement

    techniques and procedures, to preserve the confidentiality of sources, to protect

    witnesses and law enforcement personnel, to safeguard the privacy of individuals

    involved in an investigation, and otherwise prevent interference in an investigation.”

    JTR Enterprises, 297 F.R.D. at 529 (internal quotation marks and citation omitted)

    (emphasis added); White v. City of Fort Lauderdale, No. 08-60771-CIV, 2009 WL 1298353, at




    5
           The former Fifth Circuit Court of Appeals issued Eisenberg on September 4, 1981.
    In Bonner v. City of Prichard, Ala., 661 F.2d 1206 (11th Cir. 1981), our appellate court held
    that all Fifth Circuit opinions existing as of September 30, 1981 would be binding
    precedent on all federal courts within the Eleventh Circuit.

                                                 13
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 14 of 18



    *3 (S.D. Fla. May 8, 2009) (recognizing that the law enforcement privilege is applicable to

    “protect investigatory files” from disclosure).

           The qualified law enforcement investigatory privilege applies to the FEC, an

    investigatory agency. See United States v. Lundergan, No. 5:18-cr-00106-GFVT, 2019 WL

    4065604, at *3 (E.D. Ky. Aug. 28, 2019) (explaining that “the FEC is the administrative

    agency tasked with enforcing the Federal Election Campaign Act” and “because the FEC

    is the enforcement agency [certain documents are] subject to the law enforcement

    privilege”).

           The privilege has periodically been invoked in civil litigation when parties have

    sought internal FEC enforcement materials like the ROIs at issue here, and courts have

    found that it applies. Id. (holding that an FEC manual “is precisely the type of document

    intended to be shielded by the law-enforcement privilege”); Beam v. Mukasey, No. 07-1227,

    ECF No. 141 (N.D. Ill. July 7, 2009) (“sustain[ing] the FEC’s ‘attorney work product’ and

    ‘law enforcement privilege’ objection to production of the documents” in civil lawsuit).

           In determining whether the qualified law enforcement privilege protects against

    disclosure or whether it must give way, courts weigh the following ten factors:

           (1) the extent to which disclosure will thwart governmental processes by
           discouraging citizens from giving the government information; (2) the
           impact upon persons who have given information of having their identities
           disclosed; (3) the degree to which governmental self-evaluation and
           consequent program improvement will be chilled by disclosure; (4)
           whether the information sought is factual data or evaluative summary; (5)
           whether the party seeking discovery is an actual or potential defendant in
           any actual criminal proceeding either pending or reasonably likely to

                                                14
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 15 of 18



             follow from the incident in question; (6) whether the police investigation
             has been completed; (7) whether any interdepartmental disciplinary
             proceedings have arisen or may arise from the investigation; (8) whether
             the plaintiff’s suit is non-frivolous and brought in good faith; (9) whether
             the information sought is available through other discovery or from other
             sources; and (10) the importance of the information sought to the [litigant’s]
             case.

    Kahn v. United States, No. 13-24366-CV, 2015 WL 3644628, at *2 (S.D. Fla. June 10, 2015)

    (quoting Frankenhauser v. Rizzo, 59 F.R.D. 339, 344 (E.D. Pa. 1973)); accord In re United States

    Dep’t of Homeland Security, 459 F.3d at 571; Tuite v. Henry, 98 F.3d 1411, 1417 (D.C. Cir.

    1996).

             These factors weigh (but only slightly) in favor of sustaining the FEC’s law

    enforcement privilege claim in this civil enforcement action.6 There are no concerns about

    the privacy of the two individuals. Rivera has already taken the deposition of one and is

    in possession of documents concerning the other.

             Many of the concerns typically underlying law enforcement privilege claims are

    inapplicable here. There is no confidential informant whose identity must be protected.

    There are no confidential law enforcement strategies which would be revealed if Rivera

    had access to the ROIs. The “technique” involved here -- interviewing fact witnesses and

    writing a report summarizing what the witness said -- is hardly confidential (and is not




    6
           The parties have not called my attention to any legal authority which establishes
    rules or suggests guidelines on how to evaluate the ten factors, whether any factor or
    factors is more important than others or how many factors must lean one way in order to
    support a decision.

                                                  15
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 16 of 18



    unique to law enforcement, in any event). This is a civil enforcement proceeding, not a

    criminal investigation or prosecution, and the investigation has been completed.

          On the other hand, disclosure of ROIs would reveal the judgments made by

    investigators and FEC lawyers about which questions to ask and which witness

    statements merited inclusion in the ROIs in this ongoing matter. [ECF No. 117-1, ¶ 8]. In

    addition, disclosure would also discourage future witnesses from providing full and

    candid statements during FEC investigations. Id. Further, court-ordered disclosure of

    ROIs will chill FEC attorneys and investigators from creating witness interview

    summaries in future matters. Id.

          According to the FEC, if ROIs were ordered disclosed in the course of litigation

    following the administrative matter in which it had been created, as has been sought in

    this case, then attorneys and investigators will be required to record and summarize

    interviews as if prepared for final presentation to a court, rather than as an internal

    working file. Id. Likewise, the FEC contends that attorneys and investigators would also

    be chilled from discussing in ROIs confidential investigative techniques that the FEC

    employs. Id. Moreover, as explained above, the information Rivera seeks is directly

    available from the witnesses themselves.7


    7
           Rivera has already taken Mr. Borrero’s deposition and had the opportunity to
    question him on his recollection of the facts. Furthermore, Rivera has the typed statement
    of Hugh Cochran that Cochran provided contemporaneous to the investigator preparing
    the ROI, and an affidavit Cochran signed during the administrative process in 2017. And
    he has not explained why he could not take Cochran’s deposition.

                                                16
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 17 of 18



           Generally, courts “balance the interests of the litigant seeking the information

    against the government’s interest in nondisclosure.” Sirmans v. City of South Miami, 86

    F.R.D. 492, 495 (S.D. Fla. 1980); see also Van Horn, 789 F.2d at 1508 (“The privilege will give

    way if the defendant can show need for the information.”); JTR Enterprises, 297 F.R.D. at

    529 (explaining that courts “balance the government’s interest in confidentiality against

    the litigant’s need for information”).

           Courts have concluded that “‘there ought to be a pretty strong presumption

    against lifting that privilege.’” F.T.C. v. Timeshare Mega Media & Mktg. Grp., Inc., No. 10-

    62000-CIV, 2011 WL 6102676, at *5 (S.D. Fla. Dec. 7, 2011) (emphasis added) (quoting

    Dellwood Farms, Inc. v. Cargill, Inc., 128 F.3d 1122, 1125 (7th Cir. 1997)); In re Polypropylene

    Carpet Antitrust Litig., 181 F.R.D. 680, 688 (N.D. Ga. 1998) (same). Here, since both of these

    witnesses are available to Rivera, there is no need for production of the investigative

    summaries authored by the FEC.

           Rivera’s failure to show a need for these summaries is, for all practical purposes,

    fatal to his request because “[m]ere conjecture about the possible relevance” is insufficient

    to compel disclosure. See United States v. Gutierrez, 931 F.2d 1482, 1491 (11th Cir. 1991). It

    is this factor which the Undersigned deems most significant when evaluating Rivera’s

    argument that the law enforcement investigatory privilege should not be upheld here.

           Finally, Rivera’s statute of limitations argument is unconvincing. The instant

    lawsuit is an ongoing enforcement action by the FEC, and the privilege extends to open


                                                  17
Case 1:17-cv-22643-MGC Document 121 Entered on FLSD Docket 06/08/2020 Page 18 of 18



    and closed investigations. See, e.g., United States v. Bennett, No. 6:16-CR-256-Orl-41TBS,

    2017 WL 11491960, at *2 (M.D. Fla. Oct. 30, 2017) (“‘An investigation,’ however, ‘need not

    be ongoing for the law enforcement privilege to apply. . . .”) (quoting In re Dep’t of

    Investigation of City of New York, 856 F.2d at 484).8

    III.   Conclusion

           The FEC has met its burden to demonstrate that the two ROIs are work product

    protected. It has also, although barely, established that the limited law enforcement

    investigatory privilege applies. Given that the work product doctrine clearly applies, the

    fuzzy and less-than-completely-solid basis of the law enforcement privilege here is not

    problematic and does not jeopardize the final conclusion (i.e., that the FEC need not

    produce the two reports to Rivera).

           DONE AND ORDERED in Chambers, in Miami, Florida, on June 8, 2020.




    Copies furnished to:
    The Honorable Marcia G. Cooke
    All counsel of record


    8
           The Bennett Court held that an investigation need not be ongoing for the law
    enforcement privilege to apply as “the ability of a law enforcement agency to conduct
    future investigations may be seriously impaired if certain information is revealed to the
    public.” Id. (quoting City of New York, 856 F.2d at 484).

                                                  18
